           Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                   *
PIERO A. BUGONI,                                   *
                                                   *
       Plaintiff,                                  *
                                                   *
                v.                                 *           Civil No. SAG-20-1133
                                                   *
EMPLOYMENT BACKGROUND                              *
INVESTIGATIONS, INC., et al,                       *
                                                   *
       Defendants.                                 *
                                                   *
*      *       *       *       *     *   *   *    *                    *       *       *      *
                                   MEMORANDUM OPINION

       Piero A. Bugoni (“Plaintiff”), who is self-represented, filed a Complaint on May 4, 2020,

against Defendants Employment Background Investigations, Inc. (“EBI”) and the person he

describes as EBI’s President, Richard Kurland. (collectively “Defendants”). ECF 1. Essentially,

Plaintiff alleges that EBI performed a background investigation of him in violation of the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681. Each Defendant has filed a Motion to Dismiss,

ECF 12, 13. The Clerk’s Office sent Plaintiff two Rule 12/56 letters, advising him of the potential

consequences of failing to respond to the dispositive motions in a timely manner. ECF 14, 15.

Plaintiff filed a response, several days after the deadline, ECF 16, and Defendants have filed a

reply, ECF 18. 1 Despite Plaintiff’s belated filing, I have carefully reviewed the filings in this case,

and no hearing is necessary to resolve the pending motions. See Local Rule 105.6 (2018). For the

reasons that follow, EBI’s motion to dismiss will be granted in part and denied in part, and

Kurland’s motion to dismiss will be granted.




1Plaintiff should be mindful that pro se litigants are not exempt from Court scheduling orders.
Future failure to file documents in a timely manner could result in those filings being disregarded.
           Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 2 of 16




    I.       Factual and Procedural Background

          The following factual allegations are derived from the Complaint, and are assumed to be

true for purposes of these motions. Plaintiff is the President, the sole proprietor, and the only

employee of BallCam Technologies, Inc. (“BallCam.”). ECF 1 ¶¶ 12, 15, 16. As his compensation

from BallCam, Plaintiff receives a cash payment of $1.00 per year, plus “Room and Board,

Personal Transportation, Clothing and Medical Care,” and “Life Sustenance.” Id. ¶¶ 21-26. A

client, ValueMomentum, contracted for BallCam to provide it one year of services, at $75 per

hour, up to a maximum of 40 hours per week between April 1, 2019 and March 31, 2020 (“the

contract”). 2 Id. ¶ 34. The contract “did not offer nor guarantee any kind of presumptive nor fixed

number of Billable Hours.” Id. ¶ 36. Plaintiff began to perform work on the contract on April 8,

2019, and first reported to ValueMomentum’s job site on April 15, 2018. Id. ¶ 35. Two days later,

on April 17, 2019, EBI delivered a Consumer Investigative Report (“the Report”), or background

check, it had performed on Plaintiff to ValueMomentum. Id. ValueMomentum cited the contents

of the Report as the basis for terminating its contract with BallCam. Id. BallCam received

$8929.25 in compensation for the work it had performed before the contract was terminated, id. ¶

43, but has received no revenue since, and has been unable to pay Plaintiff’s living expenses. Id.

¶ 22.

    II.       Legal Standards

          Federal Rule of Civil Procedure 12(b)(6) permits a defendant to test the legal sufficiency

of a complaint by way of a motion to dismiss. In re Birmingham, 846 F.3d 88, 92 (4th Cir.


2 Plaintiff’s Complaint represents that the contract between BallCam and ValueMomentum is
attached as Exhibit 1 to the Complaint, ECF 1 ¶ 34, but in fact Exhibit 1 is a letter from Plaintiff
regarding a prior court filing. ECF 1-1. No copy of the contract has been provided.
                                                  2
         Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 3 of 16



2017); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v.

Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010), aff'd sub nom., McBurney v. Young, 569 U.S. 221,

133 S. Ct. 1709, 185 L.Ed.2d 758 (2013); Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th

Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by a defendant that, even if the facts

alleged by a plaintiff are true, the complaint fails as a matter of law “to state a claim upon which

relief can be granted.” See In re Birmingham, 846 F.3d at 92.

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Federal Rule of Civil Procedure 8(a)(2). That rule provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The purpose of the rule is to provide the defendants with “fair notice” of

the claims and the “grounds” for entitlement to relief. Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555-56, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007).

       To survive a motion under Federal Rule of Civil Procedure 12(b)(6), a complaint must

contain facts sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S.

at 570, 127 S. Ct. at 1974; see Ashcroft v. Iqbal, 556 U.S. 662, 684, 129 S. Ct. 1937, 173 L.Ed.2d

868 (2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil actions’ ....”)

(citation omitted); see also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff

need not include “detailed factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S.

at 555, 127 S. Ct. at 1964. Moreover, federal pleading rules “do not countenance dismissal of a

complaint for imperfect statement of the legal theory supporting the claim asserted.” Johnson v.

City of Shelby, Miss., 574 U.S. 10, 11, 135 S. Ct. 346, 346, 190 L.Ed.2d 309 (2014) (per curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555, 127 S. Ct. at 1964; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350



                                                  3
         Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 4 of 16



(4th Cir. 2013). If a complaint provides no more than “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555, 127

S. Ct. at 1964. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the complaint must set

forth “enough factual matter (taken as true) to suggest” a cognizable cause of action, “even if ...

[the] actual proof of those facts is improbable and ... recovery is very remote and

unlikely.” Twombly, 550 U.S. at 556, 127 S. Ct. at 1965 (internal quotation marks omitted).

        In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567

(4th Cir. 2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v.

Balcerzak, 650 F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943, 132 S. Ct. 402, 181

L.Ed.2d 257 (2011). But, a court is not required to accept legal conclusions drawn from the

facts. See Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L.Ed.2d 209 (1986). “A

court decides whether [the pleading] standard is met by separating the legal conclusions from the

factual allegations, assuming the truth of only the factual allegations, and then determining whether

those allegations allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy

sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011), cert.

denied, 566 U.S. 937, 132 S. Ct. 1960, 182 L.Ed.2d 772 (2012).

        Because Plaintiff is self-represented, his pleadings are “liberally construed” and “held to

less stringent standards than [those filed] by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citation omitted). “However, liberal construction does not absolve Plaintiff from pleading a

plausible claim.” Bey v. Shapiro Brown & Alt, LLP, 997 F. Supp. 2d 310, 314 (D. Md. 2014),



                                                   4
         Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 5 of 16



aff’d, 584 F. App’x 135 (4th Cir. 2014); see also Coulibaly v. J.P. Morgan Chase Bank, N.A., Civil

Action No. DKC-10-3517, 2011 WL 3476994, at *6 (D. Md. Aug. 8, 2011) (“[E]ven when pro se

litigants are involved, the court cannot ignore a clear failure to allege facts that support a viable

claim.”); aff’d 526 F. App’x 255 (4th Cir. 2013).

       Moreover, a federal court may not act as an advocate for a self-represented litigant. See

Brock v. Carroll, 107 F.3d 241, 242-43 (4th Cir. 1996); Weller v. Dep’t of Social Servs., 901 F.2d

387, 391 (4th Cir. 1990). Therefore, the court cannot “conjure up questions never squarely

presented,” or fashion claims for a plaintiff because he is self-represented. Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985), cert. denied, 475 U.S. 1088 (1986); see also MD

v. Sch. Bd. of City of Richmond, 560 F. App’x 199, 203 n.4 (4th Cir. 2014) (unpublished) (rejecting

self-represented plaintiff’s argument that district court erred in failing to consider an Equal

Protection claim, because plaintiff failed to allege it in the complaint).

       In evaluating the sufficiency of a complaint in connection with a Rule 12(b)(6) motion, a

court ordinarily “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein. . . .” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

Cir. 2013); see Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007). However, a court may

properly consider documents incorporated into the complaint or attached to the motion to dismiss,

“‘so long as they are integral to the complaint and authentic’” U.S. ex rel. Oberg v. Pennsylvania

Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014) (quoting Philips v. Pitt Cty.

Memorial Hosp., 572 F.3d 176, 180 (4th Cir. 2009)); see Anand v. Ocwen Loan Servicing, LLC,

754 F.3d 195, 198 (4th Cir. 2014); Am. Chiropractic Ass'n v. Trigon Healthcare, Inc., 367 F.3d

212, 234 (4th Cir. 2004), cert. denied, 543 U.S. 979 (2004).




                                                  5
         Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 6 of 16



       Accordingly, when resolving a Rule 12(b)(6) motion, a court may consider certain exhibits,

without converting the motion to dismiss to one for summary judgment. See Goldfarb v. Mayor

& City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015). In particular, a court may consider

documents that are “explicitly incorporated into the complaint by reference and those attached to

the complaint as exhibits. . . .” Goines, 822 F.3d at 166 (citations omitted); see also U.S. ex rel.

Oberg, 745 F.3d at 136; Anand, 754 F.3d at 198; Am. Chiropractic Ass'n, 367 F.3d at 234; Phillips

v. LCI Int'l Inc., 190 F.3d 609, 618 (4th Cir. 1999).

       A court may also “consider a document submitted by the movant that was not attached to

or expressly incorporated in a complaint, so long as the document was integral to the complaint

and there is no dispute about the document’s authenticity.” Goines, 822 F.3d at 166 (citations

omitted); see also Woods v. City of Greensboro, 855 F.3d 639, 642 (4th Cir. 2017), cert. denied,

138 S. Ct. 558 (2017); Kensington Volunteer Fire Dep't. v. Montgomery Cty., 684 F.3d 462, 467

(4th Cir. 2012). To be “integral,” a document must be one “that by its ‘very existence, and not the

mere information it contains, gives rise to the legal rights asserted.’” Chesapeake Bay Found.,

Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602, 611 (D. Md. 2011) (citation omitted)

(emphasis in original).

       Here, Plaintiff’s claims rest entirely on the contents of the Report issued to

ValueMomentum by EBI. Thus, that document “gives rise to the legal rights asserted” and is

integral to Plaintiff’s Complaint. Moreover, there is no evident dispute about its authenticity. EBI

attached the Report to its Motion, and Plaintiff did not respond to challenge it. EBI also

authenticated the Report through the affidavit of Curt Schwall, ECF 12-2, who attested that the

attachment is the Report EBI provided to ValueMomentum. Id. ¶ 2. As further evidence of the




                                                  6
           Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 7 of 16



Report’s authenticity, the contents of ECF 12-4 align with the allegations in Plaintiff’s Complaint.

Thus, the Court will consider the Report, ECF 12-4, in adjudicating these motions to dismiss.

          A different result is reached, however, with respect to the “Bugoni Litigation History,”

attached at ECF 12-1, and the “Credit Report Authorization,” attached at ECF 12-3. Those

documents were not referenced in or integral to the Complaint, and thus they cannot be considered

at the motion to dismiss stage of the litigation. Neither Defendant sought to have its motion treated,

in the alternative, as a motion for summary judgment, and Plaintiff was therefore not on notice that

he must produce evidence to respond to such a motion. This Court, therefore, will decline to

convert Defendants’ motions to dismiss into motions for summary judgment, and will disregard

ECF 12-1 and ECF 12-3.

   III.      Analysis

          Plaintiff’s twenty-seven causes of action can be classified into several distinct groups for

purposes of legal analysis.       Initially, while Plaintiff generally talks about the actions of

“Defendants” throughout his Complaint, Kurland is only referenced individually in two Counts,

Counts 25 and 27. ECF 1. Even in those counts, Plaintiff does not set forth factual allegations

pertaining to any actions taken by Kurland with respect to the Report, but instead makes

generalized pronouncements about Kurland and “his Corporation.” See, e.g., ECF 1 ¶ 125 (“In

short, Plaintiff needs neither ‘EBI’, nor its offensive Products and Fraudulent Services, nor Richard

Kurland, nor anything that ever comes from Richard Kurland, in Plaintiff’s life for ANY REASON

WHATSOEVER.”); Id. (“As such Plaintiff has lost all the Valuable Consideration that was

supposed to have come, and would have come from BallCam Technologies to Plaintiff, but for the

conduct of Richard Kurland and his fetid spawn, “Employment Background Incorporated.”); Id. ¶

133 (“[I]t is an Outrage that by such Deceit, Richard Kurland and his Corporation are attempting



                                                   7
         Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 8 of 16



to cause their Product to be perceived as an ordinary part of Employment practices, and as normal

social conduct.”). Personal liability in tort may only be imposed where a company’s officer either

took direct part in the commission of the tort or “specifically directed the particular act to be done

or participated” in the act by the corporation, and Plaintiff has made no such allegations with

regards to the Report beyond vague and conclusory statements outlined like those above. See Levi

v. Schwartz, 201 Md. 575, 583, 95 A.2d 322, 327 (1953). For that reason, and because Counts 25

and 27 are subject to dismissal for the other reasons described below, Kurland’s Motion to Dismiss

will be granted in its entirety.

        A. FCRA violations for “reporting a conviction that is more than seven years old.”

        Five counts of Plaintiff’s complaint (Counts 1-5) misapprehend the prohibitions of the

FCRA. A consumer reporting agency, such as EBI, is prohibited from including “[a]ny other

adverse item of information, other than records of convictions of crimes[,] which antedates the

report by more than seven years.” 15 U.S.C. § 1681c(a)(5) (emphasis added). Counts 1-5 report

records of convictions of crimes. 3 ECF 1 ¶¶ 59-63; ECF 12-4 at 3-4, 10. Accordingly, EBI was

permitted to include those records in the Report despite their age, and the corresponding counts

must be dismissed.

        Count 8 similarly reports the “guilty” disposition of a charge from more than seven years

ago, but is distinguishable from the above. That entry, #CR1989-013189, concerns a misdemeanor

offense committed in 1989. Id. at 4-5. The Report accurately reports that Plaintiff was found

“Guilty” (or convicted), and received a fine, but then notes, “Order Setting Aside Judgment of

Guilt and Dismissing Charges Granted 10/12/2015.” Id. at 5. Because the judgment of guilt had



3To the extent Plaintiff challenges whether the disposition in case #33483 was properly deemed a
“conviction” as a result of marijuana’s now-legalized status, the issue will be addressed in Section
III.B.1.
                                                  8
         Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 9 of 16



been set aside several years before preparation of the Report, the entry arguably may not qualified

for the FCRA’s “conviction” exception to its general prohibition to reporting adverse information

more than seven years old. Taking these facts in the light most favorable to Plaintiff, he has

plausibly stated a claim for relief as to that entry. Count 8 survives dismissal.

        B. FCRA violations for “non-convictions reported as convictions”

       Plaintiff’s allegations that certain non-conviction dispositions were reported as

“convictions” can be divided into subcategories.

       1. Counts 6 and 15

       In these Counts, Plaintiff alleges that his two convictions for possession of marijuana

should not have been reported, because possession of marijuana is now legal in the jurisdictions

in which he was convicted. ECF 1 ¶¶ 64, 73. Plaintiff has not alleged that the laws in either

jurisdiction retroactively legalized marijuana possession or automatically expunged his

convictions, or that he otherwise sought actual expungement. Thus, he has not stated a plausible

claim that his convictions were somehow invalidated, or would not have been subject to reporting

as a matter of public record. In the absence of such factual allegations, the Report accurately

reported Plaintiff’s convictions that remain part of the public record, and the related Counts must

be dismissed.

       2. Count 7

       As noted above, discovery will proceed on whether case #CR1989-013189 was improperly

included in the Report as adverse information more than seven years old (Count 8). However,

Plaintiff’s argument in Count 7 that this case was “wrongfully reported as a conviction” is

unfounded. The Report simply includes information from public records regarding the disposition

of Plaintiff’s various criminal cases, specifically noting here that Plaintiff was found “Guilty” and



                                                  9
        Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 10 of 16



then noting in the “Sentence Comments” that the court set aside the judgment of guilt and

dismissed the charges. See 15 U.S.C. § 1681k(a)(2) (“items of public record . . . shall be considered

up to date if the current public record status of the item at the time of the report is reported.”). This

does not reflect “a non-conviction reported as a conviction,” but rather is a recounting of the initial

guilty verdict and the eventual setting aside of that verdict. Plaintiff has not alleged that any of

this recounting of #CR1989-013189’s disposition is inaccurate or outdated, and in fact his

allegations corroborate the Report’s contents. ECF 1 ¶ 65 (“The judgement of guilt in that case

has been set aside, and the charges have been dismissed.”). Count Seven will therefore be

dismissed.

        3. Counts 9 through 14

        The entries cited in Counts 9 through 14 all pertain to cases from 2013 and 2014, which

were less than seven years old at the time the Report was prepared in 2019, ECF 12-4 at 6-9, and

thus are allowed to be reported per 15 U.S.C. § 1681c(a)(5) irrespective of whether they are

classified as convictions. Accordingly, no plausible FCRA violation is alleged.

        C.      FCRA violations for “reporting of records without consent”

        Plaintiff’s “lack of consent” claim, asserted in Counts 16, 17, and 18, is patently frivolous. 4

Plaintiff cites no statutory or other basis for allowing a defendant to shield the publicly available

information about his criminal history from reporting by consumer reporting agencies, simply by

placing a “note” in the criminal docket. No provision of the FCRA provides for such protection,

and Plaintiff’s allegations therefore do not amount to a plausible statutory violation. Consumer




4Again, Plaintiff makes reference to alleged exhibits that he failed to attach to his Complaint. ECF
1 ¶¶ 74, 76, 78. Even assuming, however, that his allegations are true, and that the criminal case
files contain the entries Plaintiff alleges, he has not stated a viable claim for an FCRA violation.
                                                   10
        Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 11 of 16



reporting agencies are permitted to report publicly available information, in accordance with the

restrictions in the FCRA.

        D. FCRA violation for “impermissible use”

       Count 19 is not subject to dismissal at this stage of the litigation. Plaintiff plausibly alleges

that ValueMomentum did not pursue the background investigation of Plaintiff in the context of an

“employment relationship,” because it had entered into a corporate contract with BallCom to

provide services. ECF 1 § 80. EBI contends that it did not rely on the provisions permitting

background investigations in an employment context, but instead permissibly performed the

background investigation under 15 U.S.C. § 1681b(a)(2), which allows a consumer report to be

prepared “in accordance with the written instructions of the consumer to whom [the report]

relates.” To support its argument, EBI cites the written “Consumer Report Authorization”

purportedly signed by Plaintiff. ECF 12-3. While EBI’s position may well be meritorious once

that document appropriately becomes part of the record, as described above, this Court generally

cannot consider documents outside of the Complaint in the context of a Rule 12(b)(6) motion to

dismiss, and it has not been presented with a motion for summary judgment. Accordingly, the

Court declines to consider ECF 12-3. On the present record, EBI’s motion to dismiss Count

Nineteen must be denied.

        E. State Law Claims

           1. Preemption

       The FCRA includes an express and broad preemption provision, which provides:

       Except as provided in provided in Sections 1681n and 1681o of this title, no
       consumer may bring any action or proceeding in the nature of defamation, invasion
       of privacy, or negligence with respect to the reporting of information against any
       consumer reporting agency . . . based in whole or in part on the report except as to
       false information furnished with malice or willful intent to injure such consumer.



                                                  11
        Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 12 of 16



15 U.S.C. § 1681h(e).

       As noted above, Plaintiff has not plausibly alleged any false information included in the

Report. Plaintiff’s allegations of false information (such as suggesting that some of the Report’s

dispositions are wrongly reported as “convictions”) are readily disproven by reference to the

Report itself. Neither of the two surviving FCRA claims in Count 8 and Count 19 are premised

on allegations of false information. Thus, state law claims of the nature described in the FCRA’s

express limitation of liability are preempted, which results in the dismissal of Count 20 (Libel),

Count 21 (False Light Personation), and Count 25 (Invasion of Personal Affairs). 5

       Although some of Plaintiff’s other state law counts do not fall squarely within the FCRA’s

preemption language, he lacks standing to assert several of his claims, because he does not fall

within the category of persons who might suffer an “injury in fact” from EBI’s alleged conduct.

See Sierra Club v. U.S. Dept. of the Interior, 899 F.3d 260, 283 (4th Cir. 2018). For example, in

Count 22 (False Pretenses, Fraudulent Representations), Plaintiff alleges that the Reports issued

by EBI do not provide the promised value to their users, like ValueMomentum in this case. ECF

1 ¶¶ 89-93. Plaintiff, who did not purchase a Report from EBI, lacks standing to assert such a

claim on behalf of EBI’s customers, and Count 22 therefore must be dismissed. Similarly, even

assuming that private civil causes of action exist against EBI for “promoting unlawful employment

discrimination” (Count 24) or “aiding and abetting visa fraud” (Count 26) by ValueMomentum,

Plaintiff lacks standing to assert such claims, because, as he expressly notes, he did not apply for

employment with ValueMomentum. See, e.g., ECF 1 ¶ 37 (“[T]he Contract in effect was not an




5As part of his claim for “False Light Personation,” Plaintiff also alleges separate harm to BallCam.
ECF 1 ¶ 88. BallCam is not a plaintiff in this case, and its interests cannot be represented by
Plaintiff as an individual pro se litigant. See Loc. R. 101.1(a) (D. Md. 2018) (“All parties other
than individuals must be represented by counsel.”).
                                                 12
        Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 13 of 16



‘Employment’ Contract, but a Service Contract.”). As a contractor rather than employee, he cannot

have suffered “injury in fact” resulting from EBI’s alleged wrongdoing in its employment

activities. Finally, in Count 27 (Outrage), Plaintiff again alleges that Defendants “manipulated

their customers into purchasing a product” and deceived “businesses and employers into believing

they must use Defendant’s product as a necessary part of selecting persons for employment.”

Because Plaintiff was not a customer of EBI and did not purchase or use EBI’s product, he suffered

no harm from such actions and lacks standing to assert the claim in Count 27.

       Plaintiff’s final state law claim is his “defective product” claim in Count 23. Product

liability law is patently inapplicable in this context. As the Ninth Circuit has explained:

       A book containing Shakespeare’s sonnets consists of two parts, the material and
       print therein, and the ideas and expression thereof. The first may be a product, but
       the second is not. The latter, were Shakespeare alive, would be governed by
       copyright laws; the laws of libel, to the extent consistent with the First Amendment;
       and the laws of misrepresentation, negligent misrepresentation, negligence, and
       mistake. These doctrines applicable to the second part are aimed at the delicate
       issues that arise with respect to intangibles such as ideas and expression. Products
       liability law is geared to the tangible world.

Winter v. G.P. Putnam’s Sons, 938 F.2d 1033, 1034 (9th Cir. 1991) (declining “to expand products

liability law to embrace the ideas and expression in a book”). Maryland’s law is entirely consistent

with the Ninth Circuit’s sentiment, as it defines “product” for the purposes of product liability

cases as “a tangible article, including attachments, accessories, and component parts, and

accompanying labels, warnings, instructions, and packaging.” Md. Cts. & Jud. Proc., 5-115(a)(4).

       Plaintiff’s Complaint fails to allege the physical means by which the Report’s contents

were transmitted to ValueMomentum. Even assuming that the Report arrived in a tangible, hard

copy format, Plaintiff does not allege injury from the paper and print, but from the intangible ideas

and content. His claims about the content of the background investigation are appropriately

governed by the FCRA, not by product liability laws.

                                                 13
        Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 14 of 16



        F. Forms of Relief Requested

        In light of the above rulings, the sole claims surviving dismissal are two FCRA violations,

Counts 8 and 19. If Plaintiff is ultimately able to establish EBI’s liability for either count, Plaintiff

will be entitled to pursue the remedies in 15 U.S.C. § 1681n (if Plaintiff can prove a willful

violation) or 15 U.S.C. § 1681o (if Plaintiff merely establishes a negligent violation). The possible

remedies under those provisions include the actual damages sustained by Plaintiff, but would not

include the value of the contract that BallCam “lost,” because BallCam is not a plaintiff and cannot

assert a claim. See ECF 1 ¶ 139 (asking that “Defendants be ordered by a Jury to pay BallCam

Technologies Inc. [t]he value of the Contract they caused that Corporation to lose.”). Treble

damages, which are requested by Plaintiff in his Complaint, are not available under the FCRA,

even if the violation is willful. See 18 U.S.C. § 1681n(a) (allowing recovery of “any actual

damages sustained by the consumer” or statutory damages not exceeding $1,000, as well as “such

amount of punitive damages as the court may allow,” and costs of the action).

        Plaintiff also seeks various forms of injunctive relief (including the injunctions he requests

under the heading of “punitive damages”). ECF 1 ¶¶ 142, 144, 154-158. Although the Fourth

Circuit has not yet addressed the issue, most courts have found that injunctive relief is unavailable

to private litigants under the FCRA. See Washington v. CSC Credit Servs., Inc., 199 F.3d 263,

268 (5th Cir. 2000) (holding that injunctive relief is not available to private consumers under the

FCRA and noting that “the Act elsewhere expressly grants the power to obtain injunctive relief to

the [Federal Trade Commission.]”); see also Alston v. Equifax Info. Servs., LLC, Civil Action No.

TDC-13-1230, 2014 WL 6288169, at *3 (D. Md. Nov. 13, 2014) (collecting cases illustrating that

“the vast majority of district courts, including in this district and within the Fourth Circuit, have

followed the Fifth Circuit’s holding in Washington.”).



                                                   14
        Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 15 of 16



       However, this Court need not reach the issue of the availability of injunctive relief. Even

if injunctive relief were available to private litigants, Plaintiff’s requested injunctive relief would

be denied, because it far exceeds, and in some cases does not address whatsoever, the limited

FCRA violations stated in Counts 8 or 19. See, e.g., ECF 1 ¶ 144 (seeking to “prohibit Richard

Kurland from ever paying any Invoice, Bill, Demand or other request for funds from any Vendor,

Creditor or otherwise to Richard Kurland or ‘EBI’ for any Service rendered, Rent, Mortgage or

otherwise”); ¶ 154 (seeking an injunction “compelling Defendant to correct their ‘Warning Label’

. . . so as to properly inform a user of such a Report of the ‘Totality of Circumstances’ regarding

that Report itself, and its use.”); ¶ 156 (seeking an injunction “to compel Defendant ‘EBI’ from

retaining, publishing nor [sic] reporting any information of any kind regarding Plaintiff.”). This

Court’s exercise of equitable powers, if it were appropriate at all, would have to be remedial in

nature (i.e. enjoining a particular entry from appearing on Plaintiff’s investigative report), and not

punitive or universal in scope as Plaintiff requests.

       Similarly, the extensive declaratory relief requested by Plaintiff, ECF 1 ¶¶ 145-53,

essentially seeks amendments to the FCRA. Such statutory changes are within the purview of

Congress, not this Court. All of Plaintiff’s requests for declaratory relief, like his requests for

injunctive relief, are therefore dismissed.

       The final issue this Court must address is whether the dismissal of Plaintiff’s claims should

be with or without prejudice. The Fourth Circuit has explained, “While a potentially meritorious

claim, particularly by a pro se litigant, should not be unqualifiedly dismissed for failure to state a

claim unless its deficiencies are truly incurable, such an unqualified dismissal is entirely proper

when the court has reviewed the claim and found it to be substantively meritless. Once a court has

determined that the complaint is truly unamendable, a dismissal without prejudice is of little



                                                  15
         Case 1:20-cv-01133-SAG Document 20 Filed 10/09/20 Page 16 of 16



benefit to the litigant, as the claim cannot be made viable through reformulation.” McLean v.

United States, 566 F.3d 391, 400-01 (4th Cir. 2009) (citation omitted)); Gensler, Fed. R. Civ. P.

Rules & Commentary 288-89. Accordingly, Counts 1-5, 7, 9-14, 16-18, 20-27 are dismissed with

prejudice because, for the reasons explained above (ranging from preemption to lack of standing

to a misreading of the statutory provisions), there is no set of facts that could plausibly state a

meritorious claim for those violations. The remaining counts that are dismissed as described herein

will be dismissed without prejudice.

   IV.      CONCLUSION

         For the reasons set forth above, Kurland’s Motion to Dismiss, ECF 13, is granted, and

EBI’s Motion to Dismiss, ECF 12, is denied as to Counts 8 and 19, to the extent those counts seek

monetary damages permitted by the FCRA, and granted as to the remainder of Plaintiff’s claims.

An implementing Order follows.



Dated: October 9, 2020                                              /s/
                                                         Stephanie A. Gallagher
                                                         United States District Judge




                                                16
